Dear Honorable Lewis,
The Attorney General has received your request for an official opinion asking, in effect:
 May a reserve force deputy sheriff, appointed under the authority of 19 O.S. 547(B) (1981), be assigned by the county sheriff to routine traffic patrol and as such make traffic arrests pursuant to state statutes, on a continuing basis?
Title 19 O.S. 547(B) (1981) provides that:
    "Each sheriff may appoint as many reserve force deputy sheriffs as are necessary to preserve the peace and dignity of the county. A current list of each person holding such appointment shall be maintained by the county sheriff and shall be available to the public. Reserve force deputy sheriffs may perform duties which encompass a particular act or a series of acts. A sheriff or salaried deputy sheriff shall accompany a reserve force deputy sheriff in the performance of all duties assigned to such reserve force deputy sheriff unless such reserve deputy has completed the required one-hundred-twenty-hour basic police course. Reserve force deputies may receive compensation for their services. Such reserve deputy sheriffs shall complete a one-hundred-twenty-hour basic police course within twelve (12) months after they have been commissioned to be paid by county or individual reserve deputy." (Emphasis added).
This section (19 O.S. 547(B)), added by the Legislature in 1979, provides authority for the sheriff to appoint reserve force deputy sheriffs and allows the sheriff to assign a reserve force deputy sheriff to perform duties which may encompass a particular act or a series of acts on a continuing basis.
In contrast, 19 O.S. 547(A) (1981) authorizes a county sheriff to appoint "special deputies" to accomplish a particular act. Such would be the case if the county sheriff required assistance in pursuing and arresting a suspected felon. The county sheriff could then depute available citizens of the county in order to aid him in the pursuit. Upon the completion of this pursuit, the special deputy's authority as a deputy sheriff would terminate. The Oklahoma Court of Criminal Appeals has construed 19 O.S. 547(A) (1981) to apply only to situations "where the sheriff deputizes a person for one act or incident only and upon completion of this act, his powers as a deputy terminate." Smith v.State, 510 P.2d 962, 964 (Okla.Cr. 1973).
Since 19 O.S. 547(B) (1981) was added by the Legislature in 1979, it is clear that the Legislature intended to give county sheriffs the authority to appoint reserve force deputy sheriffs who could be deputed for a "particular act or series of acts." Thus, the reserve force deputy sheriff's authority does not terminate upon the completion of a single act as does a special deputy's authority who is deputed under the authority of 19 O.S. 547(A). Rather, a reserve force deputy sheriff has a continuing grant of authority until his commission is revoked by the county sheriff as provided in 19 O.S. 548 (1981).
Therefore, assigning a reserve force deputy sheriff to routine traffic patrol and allowing the reserve force deputy sheriff to make traffic arrests pursuant to such assignment would be a series of acts within the meaning of 19 O.S. 547(B) (1981), and the reserve force deputy sheriff would have the same powers and authority as accorded other deputy sheriffs at 19 O.S. 516 (1981).
Unless, however, the person deputed as a reserve force deputy sheriff has completed the one-hundred-twenty-hour basic police course as required by 19 O.S. 547(B) (1981), he may undertake duties assigned to him only if he is in the company of the county sheriff or a salaried deputy.
It is, therefore, the official opinion of the Attorney General thatpursuant to 19 O.S. 547(B) (1981), a county sheriff may assign a reserveforce deputy sheriff to routine traffic patrol on a continuing basisand, as such, the reserve force deputy sheriff may make traffic arrestspursuant to state statutes with the same powers accorded other deputysheriffs under 19 O.S. 516 (1981). However, the reserve force deputysheriff must be accompanied by the county sheriff or a salaried deputyunless the reserve force deputy sheriff has completed theone-hundred-twenty-hour basic police course as required by 19 O.S. 547(B)(1981).
MICHAEL C. TURPEN, ATTORNEY GENERAL OF OKLAHOMA
STEPHEN A. LAMIRAND, ASSISTANT ATTORNEY GENERAL